DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 8, 2022, have been fully considered but they are not persuasive. 
On pages 7-9 of Remarks, Applicant argues that there is no objective evidence providing any motivation for reaching the claimed ratio with a dielectric layer thickness of 0.4 µm or less by combining the prior art references of Morita et al. (US Publication 2017/0092424) and Murosawa et al. (US Publication 2016/0284473). The Applicant asserts on page 8 of Remarks that the use of a comparative example cannot be modified by a secondary reference.  The Applicant further contends on page 9 of Remarks that the components of Morito and Murosawa are designed specifically for predetermined sized components. 
The Examiner respectfully disagrees with the above assertions. Adjusting the thickness of the dielectric layer to achieve a desired capacitance is well-known in the art. There is no sufficient evidence to indicate that adjusting the thickness of the dielectric layer of an embodiment disclosed by Morito would render the component inoperable. Furthermore, a comparative example in a primary reference is merely disclosing that the component meeting a certain set of limitations exists prior to the effective filing date of the Instant Application. Furthermore, comparative example embodiments are often modified by the primary reference itself to achieve a higher effect, and thus, can be modified by a secondary reference as well. In the instant case, the secondary reference of Murosawa is relied upon to show that adjusting the dielectric layer thickness will change the capacitance of the device. 
On pages 9-10 of Remarks, the Applicant argues that the combination of Morito and Murosawa to arrive at a claimed ratio would amount to an “obvious to try” rationale. Furthermore, the Applicant contests that there is no objective evidence for combining the two references to reach a claimed configuration, and such a combination would constitute impermissible hindsight.
As explained above, adjusting the thickness of the dielectric layer to achieve a desired capacitance is well-known in the art. Examples of rationales for combination of references include “combining prior art elements according to known methods to yield predictable results” (MPEP 2143 I. (A)) and “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” (MPEP 2143 I.(D)). The Applicant has not provided unexpected and superior results to obviate a U.S.C. 103 rejection. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-10 and 12-23 and 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morito et al. (US Publication 2017/0092424) in view of Murosawa et al. (US Publication 2016/0284473).
In re claim 1, Morito discloses a multilayer capacitor comprising: 
a capacitor body (100 – Figure 1, ¶41) including a dielectric layer (130 – Figure 2, ¶41) and first and second internal electrodes (141, 142 – Figure 2, ¶44); and 
first and second external electrodes (121, 122 – Figure 2, ¶45) disposed on both ends of the capacitor body (Figure 1, Figure 2) and connected to exposed first ends of the first and second internal electrodes (Figure 2), respectively, in a length direction, wherein A is 1 µm or less (¶88), and A/B satisfies 0.025≤A/B<1, in which A is an average thickness of the dielectric layer (130 – Figure 2) and B is an average length of margins of the capacitor body (GL – Figure 2, ¶9) in the length direction, the margins being portions of the dielectric layer  from respective second ends of the first and second internal electrodes (141, 142 – Figure 2), opposite to the exposed first ends, to adjacent side surfaces of the capacitor body, respectively, in the length direction (Table 1: Comparative Example 4. Note that [¶88] discloses a dielectric thickness ranging from 0.66 µm to 1 µm. Comparative Example 4 provides a GL value of 20 µm. This provides a ratio ranging from 0.033 to 0.05.)
Morito does not disclose the dielectric layer has an average thickness of 0.4 µm and 0.025≤A/B<1.
Murosawa further discloses the dielectric layer has an average thickness of 0.4 µm (Table 3: Sample 4a).
The combination of Morito and Murosawa discloses 0.025≤A/B<1. 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the dielectric layer thickness as described by Murosawa to achieve a device of desired capacitance. 
In re claim 2, Morito in view of Murosawa discloses the multilayer capacitor of claim 1, as explained above. Morito does not disclose wherein each of the first and second internal electrodes has an average thickness of 0.4 µm or less. However, it is well-known in the art that adjusting the thickness of the internal conductor affects the ESR characteristics of the device. It would have been an obvious matter of design choice to alter the thickness of the internal electrodes to achieve a device of desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 3, Morito in view of Murosawa discloses the multilayer capacitor of claim 1, as explained above. Morito further discloses wherein the capacitor body (100 – Figure 1) comprises first and second surfaces (111, 112 – Figure 1, ¶42) opposing each other, third and fourth surfaces (115, 116 – Figure 2, ¶42) connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces (113, 114 – Figure 2, ¶42) connected to the first and second surfaces and connected to the third and fourth surfaces; and 
the first and second internal electrodes (141, 142 – Figure 2) are respectively exposed through the third and fourth surfaces (113, 114 – Figure 2)of the capacitor body in the length direction, with the dielectric layer (130 – Figure 2) interposed between the first and second internal electrodes (Figure 2).
In re claim 4, Morito in view of Murosawa discloses the multilayer capacitor of claim 3, as explained above. Morito further discloses wherein the first and second external electrodes (121, 122 – Figure 2) comprise: 
first and second connection portions (portions of 121, 122 on 115, 116 – Figure 2) disposed on the third and fourth surfaces (115, 116 – Figure 2) of the capacitor body and connected to the exposed first ends of the first and second internal electrodes (141, 142 – Figure 2), respectively; and
first and second band portions (portions of 121, 122 on 111 – Figure 2) extending in the length direction from the first and second connection portions, respectively, onto portions of the first surface of the capacitor body (Figure 2).
In re claim 5, Morito in view of Murosawa discloses the multilayer capacitor of claim 4, as explained above. Morito further discloses wherein each of the first and second band portions (portions of 121, 122 on 111, 112, 113, 114 – Figure1, Figure 2) further extends onto portions of the second, fifth, and sixth surfaces (Figure 1, Figure 2).
In re claim 6, Morito in view of Murosawa discloses the multilayer capacitor of claim 1, as explained above. Morito further discloses a plating layer (121u, 122u – Figure 2, ¶56) is disposed to cover each of the first and second external electrodes (121d, 122d – Figure 2, ¶55), and wherein each plating layer comprises a nickel plating layer and a tin plating layer (¶56).
In re claim 7, Morito in view of Murosawa discloses the multilayer capacitor of claim 1, as explained above. Morito further discloses the dielectric layer has an average thickness of 1 µm (¶134) and A/B<0.2 (See Table 1: Comparative Example 4).
Morito does not disclose the dielectric layer has an average thickness of 0.4 µm and A/B<0.2.
Murosawa further discloses the dielectric layer has an average thickness of 0.4 µm (Table 3: Sample 4a).
The combination of Morito and Murosawa discloses A/B<0.2. 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the dielectric layer thickness as described by Murosawa to achieve a device of desired capacitance. 
In re claim 8, Morito in view of Murosawa  discloses the multilayer capacitor of claim 7, as explained above. Morito further discloses the average length of the margins (GL – Figure 2) of the capacitor body in the length direction is 0.8 to 500 µm (Table 1: Comparative Example 4).

In re claim 9, Morito discloses the multilayer capacitor of claim 1, as explained above.  Morito further discloses a length margin portion of 20 µm and A/B < 0.5 (Table 1: Comparative Example 4). Morito does not disclose A is 0.4 µm and A/B<0.5.
Murosawa further discloses the dielectric layer has an average thickness of 0.4 µm (Table 3: Sample 4a).
The combination of Morito and Murosawa discloses A/B<0.5. 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the dielectric layer thickness as described by Murosawa to achieve a device of desired capacitance. 
In re claim 10, Morito in view of Murosawa discloses the multilayer capacitor of claim 1, as explained above.  Morito further discloses the average length of the margins (GL – Figure 2) of the capacitor body in the length direction is 0.8 to 500 µm (Table 1: Comparative Example 4).
In re claim 12, Morito discloses a multilayer capacitor comprising: 
a capacitor body (100 – Figure 1, Figure 2) including alternately stacked first internal electrodes and second internal electrodes (141, 142 – Figure 2) laminated with dielectric layers (130 – Figure 2) interposed therebetween, wherein each first internal electrode and each second internal electrode have first ends exposed through first and second side surfaces (115, 116 – Figure 2) of the capacitor body, respectively, and second ends each opposing the respective first end in a length direction (Figure 2), wherein the capacitor body further includes: 
a first side margin portion (left GL – Figure 2) defined as a portion of the dielectric layers arranged between each second end of the first internal electrodes (141 – Figure 2)and the second side surface (116 – Figure 2) of the capacitor body; and 
a second side margin portion (right GL – Figure 2) defined as another portion of the dielectric layers arranged between each second end of the second internal electrodes (142 – Figure 2) and the first side surface (115 – Figure 2) of the capacitor body, and wherein A is 1 µm or less (¶88), and A/B satisfies 0.025<A/B<1, in which A is an interval between adjacent layers of the first and second internal electrodes and B is an average length of the first side margin portion or the second side margin portion in the length direction (Table 1: Comparative Example 4. Note that [¶88] discloses a dielectric thickness ranging from 0.66 µm to 1 µm. Comparative Example 4 provides a GL value of 20 µm. This provides a ratio ranging from 0.033 to 0.05.).
Morito does not disclose the dielectric layer has an average thickness of 0.4 µm and 0.025≤A/B<1.
Murosawa further discloses the dielectric layer has an average thickness of 0.4 µm (Table 3: Sample 4a).
The combination of Morito and Murosawa discloses 0.025≤A/B<1. 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the dielectric layer thickness as described by Murosawa to achieve a device of desired capacitance. 
In re claim 13, Morito in view of Murosawa discloses the multilayer capacitor of claim 12, as explained above. Morito further discloses first and second external electrodes (121, 122 – Figure 2) respectively disposed on the first and second side surfaces (115, 116 – Figure 2) of the capacitor body and respectively connected to the exposed first ends of the first and second internal electrodes (141, 142 – Figure 2).
In re claim 14, Morito in view of Murosawa discloses the multilayer capacitor of claim 12, as explained above. Morito further discloses the capacitor body includes: 
an upper margin portion (21 – Figure 2, ¶48) including one or more dielectric layers (130 – Figure 2) and disposed above an uppermost layer of the first and second internal electrodes (141, 142 -Figure 2)  in a stacking direction thereof; and 
a lower margin portion (22 – Figure 2, ¶48) including one or more dielectric layers (130 – Figure 2) and disposed below a lowermost layer of the first and second internal electrodes (141, 142 – Figure 2) in the stacking direction.
In re claim 15, Morito in view of Murosawa discloses the multilayer capacitor of claim 12, as explained above. Morito does not disclose wherein each of the first and second internal electrodes has an average thickness of 0.4 µm or less. However, it is well-known in the art that adjusting the thickness of the internal conductor affects the ESR characteristics of the device. It would have been an obvious matter of design choice to alter the thickness of the internal electrodes to achieve a device of desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 16, Morito in view of Murosawa discloses the multilayer capacitor of claim 12, as explained above. Morito further discloses the dielectric layer has an average thickness of 1 µm (¶134) and A/B<0.2 (See Table 1: Comparative Example 4).
Morito does not disclose the dielectric layer has an average thickness of 0.4 µm and A/B<0.2.
Murosawa further discloses the dielectric layer has an average thickness of 0.4 µm (Table 3: Sample 4a).
The combination of Morito and Murosawa discloses A/B<0.2. 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the dielectric layer thickness as described by Murosawa to achieve a device of desired capacitance. 
In re claim 17, Morito in view of Murosawa discloses the multilayer capacitor of claim 16, as explained above. Morito further discloses the average length of the margins (GL – Figure 2) of the capacitor body in the length direction is 0.8 to 500 µm (Table 1: Comparative Example 4).
In re claim 18, Morito discloses the multilayer capacitor of claim 12, as explained above.  Morito further discloses a length margin portion of 20 µm and A/B < 0.5 (Table 1: Comparative Example 4). Morito does not disclose A is 0.4 µm and A/B<0.5.
Murosawa further discloses the dielectric layer has an average thickness of 0.4 µm (Table 3: Sample 4a).
The combination of Murosawa and Kim discloses A/B<0.5. 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the dielectric layer thickness as described by Murosawa to achieve a device of desired capacitance. 
In re claim 19, Morito in view of Murosawa discloses the multilayer capacitor of claim 18, as explained above.  Morito further discloses the average length of the margins (GL – Figure 2) of the capacitor body in the length direction is 0.8 to 500 µm (Table 1: Comparative Example 4).
In re claim 20, Morito discloses a multilayer capacitor comprising: 
a capacitor body (100 – Figure 1, ¶41) including a dielectric layer (130 – Figure 2, ¶41) and first and second internal electrodes (141, 142 – Figure 2, ¶44); and 
first and second external electrodes (121, 122 – Figure 2, ¶45) disposed on both ends of the capacitor body (Figure 1, Figure 2) and connected to exposed first ends of the first and second internal electrodes (Figure 2), respectively, in a length direction, wherein A is 1 µm or less (¶88), and A/B satisfies 0.025≤A/B≤1.25, in which A is an average thickness of the dielectric layer (130 – Figure 2) and B is an average length of margins of the capacitor body (GL – Figure 2, ¶9) in the length direction, the margins being portions of the dielectric layer  from respective second ends of the first and second internal electrodes (141, 142 – Figure 2), opposite to the exposed first ends, to adjacent side surfaces of the capacitor body, respectively, in the length direction (Table 1: Comparative Example 4. Note that [¶88] discloses a dielectric thickness ranging from 0.66 µm to 1 µm. Comparative Example 4 provides a GL value of 20 µm. This provides a ratio ranging from 0.033 to 0.05.)
Morito does not disclose the dielectric layer has an average thickness of 0.4 µm and 0.025≤A/B≤1.25.
Murosawa further discloses the dielectric layer has an average thickness of 0.4 µm (Table 3: Sample 4a).
The combination of Murosawa and Kim discloses 0.025≤A/B≤1.25. 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the dielectric layer thickness as described by Murosawa to achieve a device of desired capacitance. 
In re claim 21, Morito in view of Murosawa discloses the multilayer capacitor of claim 20, as explained above. Morito discloses the length margin (GL – Figure 2) is 20 µm (Table 1: Comparative Example 4).
Morito does not explicitly disclose A/B ≤ 1.0 when the dielectric layer thickness is 0.4 µm or less.
Murosawa further discloses the dielectric layer has an average thickness of 0.4 µm (Table 3: Sample 4a).
The combination of Murosawa and Kim discloses wherein A/B ≤ 1.0.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the dielectric layer thickness as described by Murosawa to achieve a device of desired capacitance. 
In re claim 22, Morito in view of Murosawa discloses the multilayer capacitor of claim 20, as explained above. Morito discloses the length margin (GL – Figure 2) is 20 µm (Table 1: Comparative Example 4).
Morito does not explicitly disclose A/B ≤ 0.5 when the dielectric layer thickness is 0.4 µm or less.
Murosawa further discloses the dielectric layer has an average thickness of 0.4 µm (Table 3: Sample 4a).
The combination of Murosawa and Kim discloses wherein A/B ≤ 0.5.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the dielectric layer thickness as described by Murosawa to achieve a device of desired capacitance. 
In re claim 23, Morito in view of Murosawa discloses the multilayer capacitor of claim 20, as explained above. Morito discloses the length margin (GL – Figure 2) is 20 µm (Table 1: Comparative Example 4).
Morito does not explicitly disclose A/B ≤ 0.2 when the dielectric layer thickness is 0.4 µm or less.
Murosawa further discloses the dielectric layer has an average thickness of 0.4 µm (Table 3: Sample 4a).
The combination of Murosawa and Kim discloses wherein A/B ≤ 0.2.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the dielectric layer thickness as described by Murosawa to achieve a device of desired capacitance. 
In re claim 25, Morito in view of Murosawa discloses the multilayer capacitor of claim 20, as explained above.  Morito further discloses the average length of the margins (GL – Figure 2) of the capacitor body in the length direction is 0.8 to 500 µm (Table 1: Comparative Example 4).
In re claim 26, Morito discloses a multilayer capacitor comprising: 
a capacitor body (100 – Figure 1, ¶41) including a dielectric layer (130 – Figure 2, ¶41) and first and second internal electrodes (141, 142 – Figure 2, ¶44); and 
first and second external electrodes (121, 122 – Figure 2, ¶45) disposed on both ends of the capacitor body (Figure 1, Figure 2) and connected to exposed first ends of the first and second internal electrodes (Figure 2), respectively, in a length direction, wherein A is 1 µm or less (¶88), and A/B satisfies 0.025≤A/B≤1.25, in which A is an average thickness of the dielectric layer (130 – Figure 2) and B is an average length of margins of the capacitor body (GL – Figure 2, ¶9) in the length direction, the margins being portions of the dielectric layer  from respective second ends of the first and second internal electrodes (141, 142 – Figure 2), opposite to the exposed first ends, to adjacent side surfaces of the capacitor body, respectively, in the length direction (Table 1: Comparative Example 4. Note that [¶88] discloses a dielectric thickness ranging from 0.66 µm to 1 µm. Comparative Example 4 provides a GL value of 20 µm. This provides a ratio ranging from 0.033 to 0.05.)
Morito does not disclose the dielectric layer has an average thickness of 0.4 µm and 0.025≤A/B≤1.25.
Murosawa further discloses the dielectric layer has an average thickness of 0.4 µm (Table 3: Sample 4a).
The combination of Murosawa and Kim discloses 0.025≤A/B≤1.25. 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the dielectric layer thickness as described by Murosawa to achieve a device of desired capacitance. 
Morito does not disclose wherein each of the first and second internal electrodes has an average thickness of 0.4 µm or less. However, it is well-known in the art that adjusting the thickness of the internal conductor affects the ESR characteristics of the device. It would have been an obvious matter of design choice to alter the thickness of the internal electrodes to achieve a device of desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 27, Morito in view of Murosawa discloses the multilayer capacitor of claim 26, as explained above. Morito discloses the length margin (GL – Figure 2) is 20 µm (Table 1: Comparative Example 4).
Morito does not explicitly disclose A/B ≤ 1.0 when the dielectric layer thickness is 0.4 µm or less.
Murosawa further discloses the dielectric layer has an average thickness of 0.4 µm (Table 3: Sample 4a).
The combination of Murosawa and Kim discloses wherein A/B ≤ 1.0.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the dielectric layer thickness as described by Murosawa to achieve a device of desired capacitance. 
In re claim 28, Morito in view of Murosawa discloses the multilayer capacitor of claim 26, as explained above. Morito discloses the length margin (GL – Figure 2) is 20 µm (Table 1: Comparative Example 4).
Morito does not explicitly disclose A/B ≤ 0.5 when the dielectric layer thickness is 0.4 µm or less.
Murosawa further discloses the dielectric layer has an average thickness of 0.4 µm (Table 3: Sample 4a).
The combination of Murosawa and Kim discloses wherein A/B ≤ 0.5.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the dielectric layer thickness as described by Murosawa to achieve a device of desired capacitance. 
In re claim 29, Morito in view of Murosawa discloses the multilayer capacitor of claim 26, as explained above. Morito discloses the length margin (GL – Figure 2) is 20 µm (Table 1: Comparative Example 4).
Morito does not explicitly disclose A/B ≤ 0.2 when the dielectric layer thickness is 0.4 µm or less.
Murosawa further discloses the dielectric layer has an average thickness of 0.4 µm (Table 3: Sample 4a).
The combination of Murosawa and Kim discloses wherein A/B ≤ 0.2.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the dielectric layer thickness as described by Murosawa to achieve a device of desired capacitance. 
In re claim 30, Morito in view of Murosawa discloses the multilayer capacitor of claim 29, as explained above.  Morito further discloses the average length of the margins (GL – Figure 2) of the capacitor body in the length direction is 0.8 to 500 µm (Table 1: Comparative Example 4).

3.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morito et al. (US Publication 2017/0092424) in view of Kim et al. (US Publication 2015/0155097).
	In re claim 11, Morito in view of Murosawa discloses the multilayer capacitor of claim 1 (See rejection of Claim 1), as explained above. Morito discloses a board (1 – Figure 10, ¶89) having a multilayer capacitor mounted thereon (¶89), the board comprising: 
a substrate (¶89, Figure 1) and the multilayer capacitor, mounted in such a manner that first and second external electrodes are disposed on the board (1 – Figure 10) (Figure 1, Figure 2, Figure 10).
Morito does not explicitly disclose the board comprises first and second electrode pads to be connected thereto and having one surface on which first and second electrode pads are disposed connected to external electrodes of a capacitor.
Kim discloses disclose a board having a multilayer capacitor (100 – Figure 9) mounted thereon, the board comprising: 
a substrate (210 – Figure 9, ¶100) having one surface on which first and second electrode pads (221, 222 – Figure 9, ¶101) are disposed; and 
the multilayer capacitor (100 – Figure 9), mounted in such a manner that first and second external electrodes (131, 132 – Figure 9) are disposed on the first and second electrode pads to be connected thereto, respectively (Figure 9).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the circuit board as described by Kim to allow the capacitor to communicate with external electronic components. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Katsuta (US Publication 2016/0020028)			Figure 2, Figure 3

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848